United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3872
                                    ___________

United States of America,            *
                                     *
            Appellee,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Missouri.
Robert A. Holman, also known as      *
Birna Shaw,                          * [PUBLISHED]
                                     *
            Appellant.               *
                                ___________

                            Submitted: November 30, 1999
                                Filed: December 8, 1999
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Robert A. Holman appeals his conviction in the district court1 for being a felon
in possession of a firearm transported in interstate commerce, in violation of 18 U.S.C.
§§ 922(g)(1) and 924(e)(1). He contends the district court erred in denying his motions
for judgment of acquittal and, citing United States v. Lopez, 514 U.S. 549 (1995), he
also argues Congress lacked authority under the Commerce Clause to enact section
922(g). We affirm.

      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
        We first conclude the district court did not err in denying Holman’s motions for
a judgment of acquittal because the evidence was sufficient to support his conviction:
the arresting officer testified he saw Holman drop what the officer believed to be a gun,
the officer found a gun in the van where Holman had been sitting, Holman admitted he
(Holman) had “found” the gun although he was not going to hurt anyone with it, and
after Holman’s failed escape at the arrest site, he provided false identification. See
United States v. James, 172 F.3d 588, 591 (8th Cir. 1999) (standard of review of denial
of motion for judgment of acquittal based on sufficiency of evidence); United States v.
Barnes, 140 F.3d 737, 738 (8th Cir. 1998) (“Evidence of flight or escape is admissible
and has probative value as evidence of consciousness of guilt.”); United States v.
Johnson, 18 F.3d 641, 644, 647-48 (8th Cir. 1994) (positioning of gun less than two
feet from defendant, with butt of gun facing him, would permit reasonable fact finder
to infer knowledge and control of gun); United States v. Horton, 873 F.2d 180, 181 (8th
Cir. 1989) (“Evidence of false identification is relevant and admissible to show
consciousness of guilt.”). Although Holman argues the evidence is inconsistent, we
note it is the jury’s province to resolve conflicts in the testimony. See United States v.
Ireland, 62 F.3d 227, 230 (8th Cir. 1995) (jury must judge credibility of witnesses and
resolve contradictions in evidence).

      We also conclude Holman’s Lopez challenge to section 922(g) is foreclosed by
our prior decisions and by evidence at trial that the functioning gun traveled across state
lines. See United States v. Prior, 107 F.3d 654, 660 (8th Cir.) (one panel of this court
is not at liberty to overrule another panel’s decision), cert. denied, 118 S. Ct. 84
(1997); United States v. Bates, 77 F.3d 1101, 1103-04 (8th Cir.) (finding application
of § 922(g) to defendant who merely possessed firearm that traveled in interstate
commerce was “eminently constitutional”), cert. denied, 519 U.S. 884 (1996); United
States v. Shelton, 66 F.3d 991, 992 (8th Cir. 1995) (per curiam) (to satisfy interstate
commerce element of § 922(g), it is sufficient that firearms have been, at some time,
in interstate commerce), cert. denied, 517 U.S. 1125 (1996).


                                            -2-
        Finally, we note Holman has filed several pro se motions, asking us to relieve his
court-appointed attorney, strike counsel’s brief, and appoint a new attorney. We deny
Holman’s motions because the arguments he apparently wishes new counsel to make
for the most part raise claims of ineffective assistance of counsel, which should be
brought in a motion under 28 U.S.C. § 2255, see United States v. Martinez-Cruz, 186
F.3d 1102, 1105 (8th Cir. 1999), and the other arguments would not entitle him to
relief.

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-